 



EXHIBIT 10.10
AMENDMENT TO
ESCROW AGREEMENT
     THIS AMENDMENT TO ESCROW AGREEMENT (the “Amendment”) is made as of this 3rd
day of August 2005, by and among Tekelec, a California corporation (“Tekelec”),
Santera Systems Inc., a Delaware corporation (“Santera”), certain stockholders
of Santera (the “Stockholders”), Austin Ventures VI, L.P., a Delaware limited
partnership (“Austin Ventures”), as the Representative, and J.P. Morgan Trust
Company, National Association (“Escrow Agent”). Capitalized terms used herein
that are not otherwise defined have the meanings set forth in the Escrow
Agreement dated as of April 30, 2003 by and between Tekelec, Santera, the
stockholders of Santera, the Representative and the Escrow Agent (the “Escrow
Agreement”).
     WHEREAS, Tekelec, Santera, the Stockholders, the Escrow Agent and the
Representative desire to amend the Escrow Agreement effective on the August Call
Closing Date (as defined in the Stockholders’ Agreement dated as of April 30,
2003 by and between Tekelec, Santera, the stockholders of Santera and the
Representative, as amended on August 2, 2005 (the “Stockholders’Agreement”));
     NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Tekelec, Santera, the Stockholders, the Escrow Agent and the
Representative agree as follows:
     Section 1. Amendment. The following Section 8.14 is added to Article VIII
of the Escrow Agreement:
     “Section 8.14 Acknowledgement and Agreement.
          (a) Effective upon the August Call Closing Date (as defined in the
Stockholders’ Agreement), Tekelec, Santera and the Escrow Agent hereby
acknowledge and agree that neither the Representative nor any Legacy Santera
Stockholder which has delivered a completed and executed copy of the Letter of
Transmittal to the Escrow Agent in accordance with the terms of Section 3.4 of
the Stockholders’ Agreement that has been delivered to the Escrow Agent shall
have any further obligations under this Agreement, except that the obligations
of such parties under the first sentence of Section 2.3, Section 2.6 and
Section 6.5 hereof shall continue in full force and effect.
          (b) Effective upon the August Call Closing Date (as defined in the
Stockholders’ Agreement), the Escrow Agent, the Legacy Santera Stockholders and
the Representative hereby acknowledge and agree that neither Tekelec nor Santera
has any further obligations under this Agreement, except that the obligations of
such parties under Section 2.6 and Section 6.5 hereof shall continue in full
force and effect.”
     Section 2. Joint Instruction. Pursuant to Section 4.1(d) of the Escrow
Agreement, Tekelec and the Representative hereby notify the Escrow Agent that
Tekelec has exercised its August Call Option under Section 3.4 of Article III of
the Stockholders’ Agreement and hereby

 



--------------------------------------------------------------------------------



 



instruct the Escrow Agent to deliver to Tekelec on the August Call Closing Date
upon receipt from Tekelec of the Call Price all of the shares of Series A
Preferred Stock held by the Escrow Agent, including the Disputed Shares.
     Section 3. Representations. Each of Tekelec and Santera hereby represent
and warrant that it has the full right, power and authority to enter into this
Amendment and the documents related hereto and upon the execution of this
Amendment by Tekelec, Santera, the Representative and the other Legacy Santera
Stockholders who are parties to this Amendment, the Escrow Agreement, as amended
by this Amendment, shall be binding on, and enforceable against, it. Each of the
Representative and each of the Legacy Santera Stockholders who are parties to
this Amendment (“Signing Legacy Stockholders”) hereby represents and warrants
that it has the full right, power and authority to enter into this Amendment and
the documents related hereto and upon the execution by Tekelec, Santera, the
Representative and the other Legacy Santera Stockholders who are parties to this
Amendment, the Escrow Agreement, as amended by this Amendment, shall be binding
on, and enforceable against, it.
     Section 4. Governing Law. This Amendment shall be governed by and construed
under the laws of the State of Delaware.
     Section 5. Entire Agreement. This Amendment constitutes the entire
agreement between Santera, Tekelec, the Stockholders, the Escrow Agent and the
Representative relating to the subject matter hereof, and any previous
understanding and/or agreement between Tekelec, Santera, the Legacy Santera
Stockholders, the Escrow Agent and the Representative regarding the subject
matter hereof is superseded by this Amendment.
     Section 6. Counterparts. This Amendment may be executed in counterparts,
each which shall be deemed an original, and all of which shall constitute one
and the same instrument.
* * * * *

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day first above written.

              SANTERA SYSTEMS INC.
 
       
 
  By:   /s/ Frederick M. Lax
 
       
 
  Name:   Frederick M. Lax
 
  Title:   Chairman of the Board of Directors
 
            TEKELEC
 
       
 
  By:   /s/ Frederick M. Lax
 
       
 
  Name:   Frederick M. Lax
 
  Title:   President and Chief Executive Officer
 
       
 
  By:   /s/ Ronald W. Buckly
 
       
 
  Name:   Ronald W. Buckly
 
  Title:   Senior Vice President, Corporate
 
      Affairs and General Counsel

3



--------------------------------------------------------------------------------



 



              J.P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION
 
       
 
  By:   /s/
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            AUSTIN VENTURES VI, L.P., as Representative
 
       
 
  By:   AV Partners VI, L.P., its General Partner
 
  By:   /s/ Edward E. Olkkola
 
       
 
      Edward E. Olkkola, General Partner
 
            AUSTIN VENTURES VI, L.P.
 
       
 
  By:   AV Partners VI, L.P., its General Partner
 
  By:   /s/ Edward E. Olkkola
 
       
 
      Edward E. Olkkola, General Partner
 
            AUSTIN VENTURES VI AFFILIATES FUND, L.P.
 
       
 
  By:   AV Partners VI, L.P., its General Partner
 
  By:   /s/ Edward E. Olkkola
 
       
 
      Edward E. Olkkola, General Partner
 
            AUSTIN VENTURES VIII, L.P.
 
       
 
  By:   AV Partners VIII, L.P., its General Partner
 
  By:   /s/ Edward E. Olkkola
 
       
 
      Edward E. Olkkola, General Partner
 
            REDPOINT VENTURES II, L.P., by its General Partner, Redpoint
Ventures II, LLC
 
       
 
  By:   /s/ R. Thomas Dyal
 
       
 
      R. Thomas Dyal, Managing Director

4



--------------------------------------------------------------------------------



 



              REDPOINT ASSOCIATES II, LLC, as nominee
 
       
 
  By:   /s/ R. Thomas Dyal
 
       
 
      R. Thomas Dyal,
 
      Managing Director
 
            REDPOINT TECHNOLOGY PARTNERS Q-I, L.P.,
by its General Partner, Redpoint Ventures I, LLC
 
       
 
  By:   /s/ R. Thomas Dyal
 
       
 
  Name:   R. Thomas Dyal
 
  Title:   Managing Director
 
            REDPOINT TECHNOLOGY PARTNERS A-I, L.P.,
by its General Partner, Redpoint Ventures I, LLC
 
       
 
  By:   /s/ R. Thomas Dyal
 
       
 
  Name:   R. Thomas Dyal
 
  Title:   Managing Director
 
            MERITECH CAPITAL PARTNERS L.P.
 
       
 
  By:   Meritech Capital Associates L.L.C.
 
      its General Partner
 
       
 
  By:   Meritech Management Associates L.L.C.
 
      a managing member
 
       
 
  By:   /s/ Michael B. Gordon
 
       
 
  Name:   Michael B. Gordon
 
  Title:   Managing Director
 
            MERITECH CAPITAL AFFILIATES L.P.
 
       
 
  By:   Meritech Capital Associates L.L.C.
 
      its General Partner
 
       
 
  By:   Meritech Management Associates L.L.C.
 
      a managing member
 
       
 
  By:   /s/ Michael B. Gordon
 
       
 
  Name:   Michael B. Gordon
 
  Title:   Managing Director

5



--------------------------------------------------------------------------------



 



              SEQUOIA CAPITAL FRANCHISE FUND, L.P.
 
            By: SCFF Management, LLC
A Delaware Limited Liability Company
General Partner
 
       
 
  By:   /s/ Mark Stevens
 
       
 
  Name:   Mark Stevens
 
  Title:    
 
       
 
            SEQUOIA CAPITAL FRANCHISE PARTNERS, L.P.
 
            By: SCFF Management, LLC
A Delaware Limited Liability Company
General Partner
 
       
 
  By:   /s/ Mark Stevens
 
       
 
  Name:   Mark Stevens
 
  Title:    
 
       
 
            SEQUOIA CAPITAL VIII, L.P.
 
            By: SC VIII Management, LLC
A California Limited Liability Company
General Partner
 
       
 
  By:   /s/ Mark Stevens
 
       
 
  Name:   Mark Stevens
 
  Title:    
 
       
 
            SEQUOIA INTERNATIONAL TECHNOLOGY PARTNERS VIII, L.P.
 
            By: SC VIII Management, LLC
A California Limited Liability Company
General Partner
 
       
 
  By:   /s/ Mark Stevens
 
       
 
  Name:   Mark Stevens
 
  Title:    
 
       

6



--------------------------------------------------------------------------------



 



              SEQUOIA INTERNATIONAL TECHNOLOGY PARTNERS VIII (Q), L.P.
 
            By: SC VIII Management, LLC
A California Limited Liability Company
General Partner
 
       
 
  By:   /s/ Mark Stevens
 
       
 
  Name:   Mark Stevens
 
  Title:    
 
       
 
            SEQUOIA 1997
 
       
 
  By:   /s/ Mark Stevens
 
       
 
  Name:   Mark Stevens
 
  Title:    
 
       
 
            CMS PARTNERS LLC
 
       
 
  By:   /s/ Mark Stevens
 
       
 
  Name:   Mark Stevens
 
  Title:    
 
       

7



--------------------------------------------------------------------------------



 



              INSTITUTIONAL VENTURE PARTNERS VIII, L.P.,
by its General Partner, Institutional
Venture Management VIII, LLC
 
       
 
  By:   /s/ R. Thomas Dyal
 
       
 
      R. Thomas Dyal,
 
      Managing Director
 
            IVM INVESTMENT FUND VIII, LLC,
by its Manager, Institutional
Venture Management VIII, LLC
 
       
 
  By:   /s/ R. Thomas Dyal
 
       
 
      R. Thomas Dyal,
 
      Managing Director
 
            BROADBAND FUND, L.P., by its General Partner,
BBF Management, LLC, by its Manager,
Institutional Venture Management VIII, LLC
 
       
 
  By:   /s/ R. Thomas Dyal
 
       
 
      R. Thomas Dyal, Managing Director

8